Citation Nr: 1624375	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-24 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to March 3, 2013.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a neck condition, and, if so, whether service connection for a cervical spine disorder is warranted.

6.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected lumbar spine degenerative disc disease.
7.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected lumbar spine degenerative disc disease.

8.  Entitlement to service connection for a right knee disorder.

9.  Entitlement to service connection for a left knee disorder.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to April 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2010 and January 2012 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2012, the Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO.  In December 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Videoconference hearing.  Hearing transcripts have been associated with the record.

As for the matter of representation, the Board observes that, in February 2008, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in which he designated private attorney David L. Huffman as his representative.  In August 2014, VA revoked Mr. Huffman's authority to represent VA claimants.  The Veteran was informed of this revocation in a March 2015 letter. Given that, and because the Veteran has not since appointed another representative, the Board recognizes the Veteran as now proceeding pro se in this appeal.

The Board notes that when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran has reported that he last worked in 2003 and that he was unable to work due to his service-connected lumbar spine and lower extremity disabilities.  The Board notes that the Veteran was awarded a TDIU due to depressive disorder, spine condition and radiculopathy in a January 2015 rating decision, effective March 4, 2013.  However, the Veteran filed the instant claims for an increased rating in August 2005.  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected lumbar spine degenerative joint disease, right lower extremity radiculopathy and/or left lower extremity radiculopathy, the issue of entitlement to a TDIU prior to March 4, 2013 has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's claims for increased ratings, it has been listed on the first page of this decision. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Board's decision as to the repetition to reopen the claim for service connection for a neck condition is detailed below.  The remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDINGS OF FACT

1.  In a final decision issued in November 2005, the RO denied the Veteran's claim of entitlement to service connection for a neck condition.

2.  Evidence added to the record since the last final denial in November 2005 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for neck condition.


CONCLUSIONS OF LAW

1.  The November 2005 decision that denied the Veteran's claim of entitlement to service connection for a neck condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a neck condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a neck condition is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.   However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran previously claimed entitlement to service connection for a neck injury in August 2005.  Of record at the time of the November 2005 rating decision were the Veteran's service treatment records.  The RO noted that the Veteran's service medical records showed no evidence of any complaints or treatments for the claimed condition while in service.  Therefore, the RO determined that service connection for a neck condition was not warranted as the evidence of record failed to show that the claimed condition began in or was aggravated by service.

In November 2005, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a neck condition was received until January 2007, when VA received his application to reopen such claim.  Therefore, the November 2005 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for gout was received prior to the expiration of the appeal period stemming from the November 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the November 2005 decision consists of VA treatment records dated through dated through February 2014, and various private treatment records as well as a May 2012 VA examination.  The Veteran also provided testimony at a December 2015 hearing.  The May 2012 VA examination indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness as the Veteran was seen for radiating neck pain in May 1975 and did not have any significant neck pain while in the service.  The Veteran also described his symptoms through the present time in several statements.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of a May 2012 VA examination report, the Board finds that the evidence received since the November 2005 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a neck condition was previously denied in November 2005 as the record did not indicate that the claimed condition began in or was aggravated by service.  Since such time, the Veteran has testified regarding his current cervical spine symptoms.  Moreover, while the May 2012 VA examiner offered a negative opinion, such addresses the etiology of the Veteran's claimed neck condition and, as such, offers a more complete view of the disorder.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a neck condition is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a neck condition is reopened; the appeal is granted to this extent only.


REMAND

With respect to the issues remaining on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that the Veteran was last afforded a VA orthopedic examination in August 2013 in order to determine the current nature and severity of his lumbar spine degenerative disc disease as well as his right and left lower extremity radiculopathy.  During his December 2015 hearing, the Veteran testified that his lumbar spine and lower extremity radiculopathy conditions had worsened.  Specifically, he testified that his pain had worsened, that he was no longer able to bend over, and that his episodes of radiculopathy were more frequent.  He also testified that he experienced bladder and bowel dysfunction.  The Board notes that the Veteran reported that he was able to bend with pain in his August 2013 VA examination.  In light of the Veteran's statements, the time period since the August 2013 VA examination, and, hence, the possibility of worsening of his disabilities, the Veteran should be afforded new VA examinations to determine the current nature and severity of his service-connected lumbar spine degenerative disc disease as well as right and left lower extremity radiculopathy.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Additionally, as relevant to his TDIU claim, the examiner should be requested to provide a full description of the effects of the Veteran's service-connected disabilities on his ordinary activity, to include his employability for the appeal period prior to March 3, 2013.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that an addendum opinion is required to determine the etiology of the neck disorder and bilateral hip disorder.

With regards to the claimed neck condition, the Veteran asserts that his current cervical spine disability is the result of an injury sustained during marital arts practice in service.  Service treatment records reflect complaints of back pain in the right scapular region and an impression of a muscle strain in May 1975 as well as complaints of thoracic pain radiating to the neck in May 1975.  Post-service treatment records reflect findings of multilevel spondylotic changes in an October 2006 Magnetic Resonance Imaging scan.  A May 2012 VA examination report indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness as the Veteran was seen for radiating neck pain in May 1975 and did not have any significant neck pain while in the service.  

However, the VA examiner did not address the impression of a muscle strain in May 1975 in rendering the etiology opinion.  Moreover, this opinion appears to be based on an inaccurate factual premise, namely that the Veteran had been seen once during service for neck pain, instead of two occasions as documented in the service treatment records.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Moreover, this opinion did not discuss the Veteran's lay assertions that his current cervical spine disorder began in service and continued since that time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's reports of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion).  Therefore, in light of these deficiencies, a remand is necessary in order to obtain an addendum opinion. 

With regards to the claimed bilateral hip disorder, the Veteran also asserts that his purported bilateral hip disorder is the result of an injury sustained during marital arts practice in service.  Service treatment records complaints of pain in the right hip that radiated into the legs in January 1976.  A May 2012 VA examiner found that the Veteran did not have a hip condition.  The examiner then opined that it was less likely than not that the Veteran's claimed bilateral hip disorder was proximately due to or the result of the Veteran's service connected condition as the pain was actually the radiating pain from the back and not secondary to any local hip pathology, that the one time complaint of hip pain in service was irrelevant from his current hip complaints and that documentation did not show ongoing hip problems.  In a November 2012 addendum opinion, the VA examiner noted that an August 2011 hip X-ray had revealed mild osteoarthritic changes in the right sacroiliac joint.  The VA examiner again opined that these X-ray changes were less likely as not related to service connected lumbar spine degenerative joint disease with radiculopathy as they were not indicative of significant arthritis and the Veteran's subjective complaints of pain around the hip area were consistent with the diagnosis of sciatica.  However, the examiner did not provide an etiological opinion as to direct service connection or opine as to whether the claimed hip disorder was aggravated by the Veteran's service connected lumbar spine degenerative disc disease.  Therefore, in light of these deficiencies, a remand is necessary in order to obtain an addendum opinion.

The Board notes that, in May and June 2014, the Veteran's former attorney requested that VA associate the Veteran's VA treatment records from the Coatesville VA Medical Center (VAMC) dated from May 2012 to February 2014 and from the Philadelphia VAMC dated from January 2009 to March 2013.  Treatment records from the Philadelphia VAMC dated from January 2009 to April 2009 and the Coatesville VAMC dated from May 2012 to September 2012 are of record.  However, the remaining identified treatment records have not been associated with the record.  Such should be conducted on remand.  Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA updated treatment records, (to include those from the Philadelphia VAMC records dated from April 2009 to the present and Coatesville VAMC dated from September 2012 to the present).  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the foregoing, and the receipt of any outstanding records, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his lumbar spine degenerative disc disease, right lower extremity radiculopathy and left lower extremity radiculopathy.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar spine degenerative disc disease.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected lumbar spine degenerative disc disease is manifested by bowel and/or bladder impairment, as alleged by the Veteran in his December 2015 hearing.

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must also identify and discuss the nature and extent of the right and left lower extremity radiculopathy.  The examiner should opine, to the extent possible, as to whether such results in complete paralysis or "mild," "moderate," or "severe" incomplete paralysis.

The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's lumbar spine degenerative disc disease, right lower extremity radiculopathy and left lower extremity radiculopathy on his daily activities and employability, to include for the appellate period prior to March 4, 2013, i.e., from August 2005 to March 2013.  All opinions expressed should be accompanied by supporting rationale.

3.  Following the completion of the above development, and the receipt of any additional records, return the claims file, to include a copy of this remand, to the May 2012 VA examiner for an addendum opinion. If the examiner who drafted the May 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) Is it at least as likely as not (50 percent or greater probability) that each diagnosed cervical spine disorder had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include martial arts training in 1975?  The examiner should specifically address the complaints of back pain in the right scapular region and an impression of a muscle strain in May 1975 as well as complaints of thoracic pain radiating to the neck in May 1975.

(B) With regards to the diagnosed arthritis, did it manifest to a compensable degree within one year of service discharge (i.e. April 1977)?  If so, what were the manifestations?

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  Following the completion of the above development, and the receipt of any additional records, return the claims file, to include a copy of this remand, to the May 2012 VA examiner for an addendum opinion.  If the examiner who drafted the May 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  Identify whether the Veteran currently has a hip disorder, or has had such a diagnosis at any time during the pendency of his April 2008 claim.  The examiner should specifically address the impact, if any, of the August 2011 VA hip X-ray.

(B) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disorder had its onset during any period of service, or is otherwise related to such periods of service, to include the complaints of pain in the right hip that radiated into the legs in January 1976.

(C)  Is at least as likely as not that the Veteran's claimed bilateral hip disorder is caused OR aggravated by his service-connected lumbar spine degenerative joint disease and/or right and left lower extremity radiculopathy.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


